Name: 2002/890/EC: Commission Decision of 21 October 2002 amending Decision 1999/215/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and terminating the proceeding in respect of such imports originating in Saudi Arabia
 Type: Decision
 Subject Matter: industrial structures and policy;  trade;  chemistry;  cooperation policy;  competition;  international trade
 Date Published: 2002-11-14

 Avis juridique important|32002D08902002/890/EC: Commission Decision of 21 October 2002 amending Decision 1999/215/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and terminating the proceeding in respect of such imports originating in Saudi Arabia Official Journal L 311 , 14/11/2002 P. 0020 - 0021Commission Decisionof 21 October 2002amending Decision 1999/215/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and terminating the proceeding in respect of such imports originating in Saudi Arabia(2002/890/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Article 8 thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) In March 1999, the Council, by Regulation (EC) No 603/1999(3), as last amended by Regulation (EC) No 1657/2001(4), imposed definitive anti-dumping duties on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary.(2) Within the framework of this proceeding, the Commission, by Decision 1999/215/EC(5), as last amended by Decision 2000/324/EC(6), accepted a price undertaking offered by, inter alia, the Hungarian company Tiszai Vegyi Kombinat Rt (the company).B. VOLUNTARY WITHDRAWAL OF AN UNDERTAKING(3) Following changes in its trading activities, the company advised the Commission that it wished to withdraw its undertaking. Accordingly, the name of this company should be deleted from the list of companies from which undertakings were accepted in Article 1(1) of Decision 1999/215/EC.C. AMENDMENT OF DECISION 1999/215/EC(4) In view of the above, the list of companies from which undertakings are accepted in Article 1(1) of Decision 2000/324/EC should be amended.(5) In parallel to this Decision, the Council, by Regulation (EC) No 2011/2002(7) has withdrawn the exemption from the anti-dumping duties granted to the exports manufactured by the company and has imposed a definitive anti-dumping duty on them,HAS ADOPTED THIS DECISION:Article 1The undertaking by Tiszai Vegyi Kombinat Rt is hereby withdrawn.Article 2Article 1(1) of Decision 1999/215/EC is hereby replaced by the following: "1. The undertakings offered by the producers mentioned below, in the framework of the anti-dumping proceedings concerning imports into the Community of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary, are hereby accepted.>TABLE>"Article 3This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 21 October 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 75, 20.3.1999, p. 1.(4) OJ L 221, 17.8.2001, p. 1.(5) OJ L 75, 20.3.1999, p. 34.(6) OJ L 112, 11.5.2000, p. 65.(7) See page 1 of this Official Journal.